

	

		III

		109th CONGRESS

		1st Session

		S. RES. 75

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. Specter (for

			 himself, Mr. Sarbanes,

			 Mr. Allen, Mr.

			 Bennett, Mr. Biden,

			 Mr. Bingaman, Mrs. Boxer, Mr.

			 Carper, Mr. Chafee,

			 Mr. Chambliss, Mrs. Clinton, Mr.

			 Coburn, Mr. Cochran,

			 Mr. Corzine, Mr. Craig, Mr.

			 DeWine, Mr. Dodd,

			 Mr. Domenici, Mr. Dorgan, Mr.

			 Durbin, Mr. Feingold,

			 Mrs. Feinstein, Mr. Grassley, Mr.

			 Gregg, Mr. Hagel,

			 Mr. Inhofe, Mr.

			 Johnson, Mr. Kennedy,

			 Mr. Kerry, Mr.

			 Kohl, Ms. Landrieu,

			 Mr. Lautenberg, Mr. Levin, Mr.

			 Lieberman, Mr. Lott,

			 Mr. Lugar, Ms.

			 Mikulski, Ms. Murkowski,

			 Mrs. Murray, Mr. Nelson of Florida, Mr.

			 Obama, Mr. Reed,

			 Mr. Reid, Mr.

			 Rockefeller, Mr. Salazar,

			 Mr. Santorum, Mr. Schumer, Mr.

			 Smith, Ms. Snowe,

			 Ms. Stabenow, Mr. Stevens, Mr.

			 Sununu, Mr. Thomas,

			 Mr. Voinovich, and

			 Mr. Wyden) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating March 25, 2005, as Greek Independence

		  Day: A National Day of Celebration of Greek and American

		  Democracy.

	

	

		Whereas the ancient Greeks developed the concept of

			 democracy, in which the supreme power to govern was vested in the

			 people;

		Whereas the Founding Fathers of the United States drew

			 heavily on the political experience and philosophy of ancient Greece in forming

			 our representative democracy;

		Whereas Greek Commander in Chief Petros Mavromichalis, a

			 founder of the modern Greek state, said to the citizens of the United States in

			 1821, it is in your land that liberty has fixed her abode and . . . in

			 imitating you, we shall imitate our ancestors and be thought worthy of them if

			 we succeed in resembling you;

		Whereas Greece played a major role in the World War II

			 struggle to protect freedom and democracy through such bravery as was shown in

			 the historic Battle of Crete that presented the Axis land war with its first

			 major setback, setting off a chain of events that significantly affected the

			 outcome of World War II;

		Whereas the price for Greece in holding our common values

			 in their region was high, as hundreds of thousands of civilians were killed in

			 Greece during the World War II period;

		Whereas, throughout the 20th century, Greece was 1 of only

			 3 nations in the world, beyond the former British Empire, that was allied with

			 the United States in every major international conflict;

		Whereas President George W. Bush, in recognizing Greek

			 Independence Day, said, Greece and America have been firm allies in the

			 great struggles for liberty. Americans will always remember Greek heroism and

			 Greek sacrifice for the sake of freedom . . . [and] as the 21st Century dawns,

			 Greece and America once again stand united; this time in the fight against

			 terrorism. The United States deeply appreciates the role Greece is playing in

			 the war against terror. . . . America and Greece are strong allies, and we’re

			 strategic partners.;

		Whereas Greece is a stabilizing force by virtue of its

			 political and economic power in the volatile Balkan region and is one of the

			 fastest growing economies in Europe;

		Whereas Greece, through excellent work and cooperation

			 with United States and international law enforcement agencies, arrested and

			 convicted key members of the November 17 terrorist organization;

		Whereas President Bush stated that Greece’s successful

			 law enforcement operations against a terrorist organization [November

			 17] responsible for three decades of terrorist attacks underscore the important

			 contributions Greece is making to the global war on terrorism;

		Whereas Greece was extraordinarily responsive to United

			 States requests during the war with Iraq, as Greece immediately granted

			 unlimited access to its airspace and the base in Souda Bay, and many United

			 States ships delivering troops, cargo, and supplies to Iraq were refueled in

			 Greece;

		Whereas the Olympic Games came home in August 2004 to

			 Athens, Greece, the land of their ancient birthplace 2,500 years ago and the

			 city of their modern revival in 1896;

		Whereas Greece received world-wide praise for its

			 extraordinary handling of over 14,000 athletes from 202 countries and over

			 2,000,000 spectators and journalists and did so efficiently, securely, and with

			 its famous Greek hospitality;

		Whereas the unprecedented Olympic security effort in

			 Greece for the first post-9/11 Olympics included a record-setting expenditure

			 of over $1,390,000,000 and assignment of over 70,000 security personnel, as

			 well as the utilization of an 8-country Olympic Security Advisory Group which

			 included the United States;

		Whereas Greece, geographically located in a region where

			 Christianity meets Islam and Judaism, maintains excellent relations with Muslim

			 nations and Israel;

		Whereas Greece has had extraordinary success in recent

			 years in furthering cross-cultural understanding and reducing tensions between

			 Greece and Turkey;

		Whereas Greece and the United States are at the forefront

			 of the effort for freedom, democracy, peace, stability, and human

			 rights;

		Whereas those and other ideals have forged a close bond

			 between our 2 nations and their peoples;

		Whereas March 25, 2005, marks the 184th anniversary of the

			 beginning of the revolution that freed the Greek people from the Ottoman

			 Empire; and

		Whereas it is proper and desirable to celebrate with the

			 Greek people and to reaffirm the democratic principles from which our 2 great

			 nations were born: Now, therefore, be it

		

	

		That the Senate—

			(1)designates March

			 25, 2005, as Greek Independence Day: A National Day of Celebration of

			 Greek and American Democracy; and

			(2)encourages the

			 people of the United States to observe the day with appropriate ceremonies and

			 activities.

			

